Citation Nr: 1627101	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2014, the Board remanded this claim for issuance of a Statement of the Case, which was furnished in August 2014.  Although the Veteran did not perfect an appeal of his claim with a timely VA Form 9, the Board waived any procedural deficiencies in this regard when it advised the Veteran in a September 2014 notice that his appeal had been received and docketed.  Percy v. Shinseki, 23 Vet App. 37 (2009).


FINDINGS OF FACT

On October 23, 2014, VA received notification that the Veteran was withdrawing his claim for entitlement to service connection for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for service connection for erectile dysfunction in an October 2014 statement; thus, there remain no allegations of errors of fact or law for appellate consideration.  See also June 2016 statement from the Veteran's representative.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


